[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 07-14111                      June 13, 2008
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                  CLERK


                      D. C. Docket No. 05-00339-CR-JOF-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOHN BUNKLEY, III,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (June 13, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      John Bunkley, III, was convicted of illegal possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g). Bunkley appeals the district
court’s denial of his motion to suppress the firearm seized after a pat-down search

of his person in front of his home. On appeal, Bunkley argues that because the

officers did not have the reasonable suspicion required to stop him under Terry v.

Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968), the stop and resulting pat-down search

violated his Fourth Amendment right to be free from unreasonable searches and

seizures. For the foregoing reasons, we affirm the ruling of the district court.

                                      I. FACTS

      In May of 2005, an unknown assailant fired shots at U.S. Marshals while the

Marshals were arresting a fugitive in the Chamblee section of Atlanta. Subsequent

investigation of the shooting indicated that the Black Mafia Family gang, known

for cocaine trafficking and extreme violence, might have been involved. The

investigating officers executed a search warrant at a residence on Spalding Drive

in the Dunwoody section of Atlanta, where they found the firearm used against the

Marshals. The officers learned that this house had been rented in a “cash-for-

keys” transaction, in which the renter provides a large sum of cash in order to

avoid a credit check or having to produce identification. The realtors who rented

the Spalding Drive house informed the officers that they had rented a nearby

house, on Jett Ferry Road, in similar fashion but to different renters.

      The similarity in rental arrangements led the investigating officers,

                                          2
including Special Agent John Harvey of the Drug Enforcement Administration, to

investigate the Jett Ferry Road house. When the officers arrived at the house,

there were moving vans in the driveways. Concerned that the occupants were

moving out and the officers might lose the chance to learn their identities, the

officers approached the house in order to speak with the occupants. Bunkley met

the officers, who were wearing jackets identifying them as law enforcement.

Bunkley was wearing shorts and a long, loose t-shirt that covered his waistband.

Harvey asked Bunkley if he had a weapon on him and Bunkley said that he did

not. Harvey then asked Bunkley some questions about the house and who owned

it. Bunkley answered that he did not know who owned the house, although he said

he had lived there for four months. Harvey described Bunkley’s demeanor as

nervous and defensive, but more upset that he had to answer questions than

nervous. Harvey again asked Bunkley if he had a weapon, reaching out to pat

down Bunkley’s left side as he did so. Bunkley then stated that he did have a gun

on him, which the officers retrieved from the waistband on Bunkley’s right side.

The gun’s serial number was obliterated. A records check revealed that Bunkley

was a convicted felon.

      Bunkley was subsequently indicted for possessing a firearm as a convicted

felon. He pled guilty to the offense, reserving the right to appeal the district

                                           3
court’s denial of his motion to suppress the seized firearm.

                                 II. DISCUSSION

      “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).

We accept the district court’s factual findings as true unless the findings are shown

to be clearly erroneous. Id. All facts are construed in the light most favorable to

the prevailing party below. United States v. Bervaldi, 226 F.3d 1256, 1262 (11th

Cir. 2000). The district court’s application of the law to the facts is reviewed de

novo. Id. We have made clear that “[t]he individual challenging the search has

the burdens of proof and persuasion.” United States v. Cooper, 133 F.3d 1394,

1398 (11th Cir. 1998).

      In general, unless there is consent, police officers must obtain a warrant

supported by probable cause to justify a search under the Fourth Amendment.

United States v. Magluta, 418 F.3d 1166, 1182 (11th Cir. 2005). Warrantless

searches are presumptively unreasonable. United States v. Gordon, 231 F.3d 750,

754 (11th Cir. 2000). However, an officer may frisk or pat-down an individual in

order to conduct a limited search for weapons when the officer has reason to

believe that the individual is armed and dangerous. Terry, 392 U.S. at 27, 88 S Ct.

at 1883. “Once an officer has legitimately stopped an individual, the officer can

                                          4
frisk the individual so long as a reasonably prudent man in the circumstances

would be warranted in the belief that his safety of that of others was in danger.”

United States v. Hunter, 291 F.3d 1302, 1306 (11th Cir. 2002) (internal quotations

omitted). The search must be reasonably limited in scope to protecting the officer

by disarming a potentially dangerous individual. Govt’ of Canal Zone v. Bender,

573 F.2d 1329, 1331 (5th Cir. 1978).1         In determining whether reasonable

suspicion exists, the courts must review the “totality of the circumstances” of each

case to ascertain whether the detaining officer had a “particularized and objective

basis” for suspecting legal wrongdoing. United States v. Arvizu, 534 U.S. 266,

273, 122 S. Ct. 744, 750 (2002). As the Supreme Court made clear in Arvizu,

reviewing courts may not consider the facts supporting a conclusion of reasonable

suspicion in isolation. Id. at 274, 122 S. Ct. at 751. Even if each individual act is

innocent by itself, the facts taken together may provide an officer with reasonable

suspicion. Id. The totality of the circumstances inquiry is concerned not with

“hard certainties, but with probabilities,” and law enforcement officials may

therefore rely on “common sense conclusions.” United States v. Cortez, 449 U.S.
411, 418, 101 S. Ct. 690, 695 (1981). However, “the Fourth Amendment requires

      1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), this Court adopted as binding precedent all of the decisions of the former
Fifth Circuit handed down prior to the close of business on September 30, 1981.
                                          5
at least a minimal level of objective justification for making the stop.” Gordon,
231 F.3d at 754 (internal quotations omitted).

      In this case, the totality of the circumstances indicates that Harvey had

reasonable suspicion to believe that Bunkley was armed and dangerous. The Jett

Ferry Road property was located around the corner from the house in which the

gun fired at the Marshals was found. Both houses were rented under a “cash-for-

keys” arrangement that allowed the renters to avoid producing identification or

submitting to a credit check. The investigating officers believed that the Black

Mafia Family, a gang known for its extreme violence, was involved in the

shooting. Bunkley was wearing a shirt that could conceal a weapon and was

behaving in a nervous and upset manner. He did not know whose house it was

despite having lived there for four months. Each of these facts may be innocent

when viewed individually, but taken together, they create an objective justification

for Harvey’s reasonable suspicion that Bunkley was armed and dangerous. As a

result, Harvey was authorized to perform a minimally intrusive pat-down search of

Bunkley. Accordingly, the district court’s denial of Bunkley’s motion to suppress

is

      AFFIRMED.2

      2
          Appellant’s request for oral argument is DENIED.

                                               6